Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Basu Mallick et al. (US 2021/0258108 A1).
Regarding claim 1, Basu Mallick teaches a vehicle-to-everything (V2X) communication method of a user equipment (UE) (Fig. 1: UE) in a wireless communication system (See Fig. 1), the method comprising: receiving a signal for configuring a first mode and a second mode from a base station (paragraph 92: What resource allocation mode a UE is going to use is configurable by the eNB); performing V2X communication with a different UE according to the first mode (paragraph 89: Mode 1 refers to the eNB -scheduled resource allocation mode, where the UE requests transmission resources from the eNB (or Release-10 relay node), and the eNodeB (or Release-10 relay node) in turn schedules the resources used by a UE to transmit direct data and direct control information (e.g., Scheduling Assignment)); and performing V2X communication with the different UE according to the second mode or according to the first mode and the second mode when a specific condition is satisfied (paragraph 90: Mode 2 refers to the UE -autonomous resource selection mode, where a UE on its own selects resources (time and frequency) from resource pool(s) to transmit direct data and direct control information (i.e., SA)), wherein the first mode is a mode of performing V2X communication using a resource scheduled by the base station (paragraph 89: Mode 1 refers to the eNB -scheduled resource allocation mode, where the UE requests transmission resources from the eNB (or Release-10 relay node), and the eNodeB (or Release-10 relay node) in turn schedules the resources used by a UE to transmit direct data and direct control information (e.g., Scheduling Assignment)), and the second mode is a mode of performing V2X communication using a resource determined by autonomous scheduling by the UE (paragraph 90: Mode 2 refers to the UE -autonomous resource selection mode, where a UE on its own selects resources (time and frequency) from resource pool(s) to transmit direct data and direct control information (i.e., SA)). 
Regarding claims 2 and 10, Basu Mallick teaches the method and UE of claims 1 and 9, wherein the specific condition is such that a time according to a latency requirement of data to be transmitted by the UE to the different UE is less than a delay time occurring due to scheduling according to the first mode (paragraph 204: It is assumed that at a time P data becomes available for transmission (i.e., a packet arrival), and the transmission of the data (as well the retransmissions of the data) should be finished at time L; the time period can be denoted as the transmission window and is dependent on the delay requirement(s) of the data that is to be transmitted (e.g., 100 ms; L=P+100 ms). The results of the sensing procedure obtained within a sensing window of e.g., 1000 ms before the packet arrival shall be considered for the radio resource allocation procedure to be performed by the vehicular UE to select the frequency-time radio resources (and possibly other transmission parameters) for transmitting the data). 
Regarding claim 9, Basu Mallick teaches the same limitations described above in the rejection of claim 1. Basu Mallick further teaches a user equipment (UE) (Fig. 1: UE) comprising: a transceiver configured to transmit and receive a radio signal (inherent in UEs); and a processor configured to be connected with the transceiver to operate (inherent in UEs). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Basu Mallick et al. (US 2021/0258108 A1) in view of Sun et al. (US 2020/0137769 A1).
Regarding claims 3 and 11, Basu Mallick teaches the method and UE of claims 1 and 9, but fails to explicitly disclose wherein the specific condition is such that a delay time for the UE to receive an uplink grant from the base station so that the UE transmits data to the different UE using a resource according to different semi-persistent scheduling (SPS) is greater than a latency requirement of data to be transmitted by the UE to the different UE. 
	However, Sun teaches wherein the specific condition is such that a delay time for the UE to receive an uplink grant from the base station so that the UE transmits data to the different UE using a resource according to different semi-persistent scheduling (SPS) is greater than a latency requirement of data to be transmitted by the UE to the different UE (paragraph 212: If the data packet misses a reserved SPS scheduling window, and an interval between a moment of the data packet and a moment of a next SPS scheduling window is greater than the waiting delay threshold, a dynamic scheduling procedure or a terminal autonomous resource selection procedure is used for supplementation). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Basu Mallick’s method by incorporating the teachings of Sun, for the purpose of enabling communication according to a specified method and ensuring proper receipt of data.

Claims 4, 5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Basu Mallick et al. (US 2021/0258108 A1) in view of Van Der Velde et al. (US 2018/0020387 A1).
Regarding claims 4 and 12, Basu Mallick teaches the method and UE of claims 1 and 9, but fails to explicitly disclose wherein the second mode is a mode of performing one-shot V2X communication using a resource autonomously selected by the UE from an exceptional resource. 
	However, Van Der Velde teaches wherein the second mode is a mode of performing one-shot V2X communication using a resource autonomously selected by the UE from an exceptional resource (paragraph 169: For example, if the UE is configured with network scheduled resources ( Mode 1) for a target cell, the UE may be provided with a pool of UE autonomously selectable ( exceptional) transmission resources ( Mode 2) that the UE may use while a T304 timer is running (i.e., from receiving a HO command until successful completion of random access). This ( exceptional) pool may be intended to enable transmission while the T304 timer is running. Also described in paragraph 173). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Basu Mallick’s method by incorporating the teachings of Van Der Velde, for the purpose of enabling communication according to a specified technique.
Regarding claims 5 and 13, Basu Mallick teaches the method and UE of claims 4 and 12, but fails to explicitly disclose wherein the exceptional resource is a resource configured to be used when the UE undergoes a radio link failure (RLF) or a hand over (HO). 
	However, Van Der Velde teaches wherein the exceptional resource is a resource configured to be used when the UE undergoes a radio link failure (RLF) or a hand over (HO) (paragraph 169: For example, if the UE is configured with network scheduled resources ( Mode 1) for a target cell, the UE may be provided with a pool of UE autonomously selectable ( exceptional) transmission resources ( Mode 2) that the UE may use while a T304 timer is running (i.e., from receiving a HO command until successful completion of random access). This ( exceptional) pool may be intended to enable transmission while the T304 timer is running. Also described in paragraph 54). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Basu Mallick’s method by incorporating the teachings of Van Der Velde, for the purpose of enabling communication according to handover command or failure.

s 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Basu Mallick and Van Der Velde as applied to claims 4 and 12 above, and further in view of Hwang et al. (US 2019/0357025 A1).
Regarding claims 6 and 14, Basu Mallick teaches the method and UE of claims 4 and 12, but fails to explicitly disclose wherein the exceptional resource is configured through system information. 
	However, Hwang teaches wherein the exceptional resource is configured through system information (paragraph 70-71:  a V2X eNB ( V2X resource capable eNB1) 210 transmits multi-carrier exception resource information ( V2X-InterFreqInfoList and exceptional TX/RX pool info per freq) to a UE ( V2X UE) 200 via system information (e.g., SIB21)).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Basu Mallick’s method by incorporating the teachings of Hwang, for the purpose of transmitting information according to a specified method.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Basu Mallick et al. (US 2021/0258108 A1) in view of Tang (US 2019/0021111 A1).
Regarding claims 7 and 15, Basu Mallick teaches the method and UE of claims 1 and 9, but fails to explicitly disclose wherein, when the specific condition is satisfied, the UE transmits a mode change request to the base station, and starts the V2X communication with the different UE according to the second mode or according to the 
	However, Tang teaches wherein, when the specific condition is satisfied, the UE transmits a mode change request to the base station, and starts the V2X communication with the different UE according to the second mode or according to the first mode and the second mode before receiving a response to the request from the base station (paragraph 74 the first D2D device sends a request message to the network device, the request message being configured to request the network device to switch a working mode). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Basu Mallick’s method by incorporating the teachings of Tang, for the purpose of enabling communication according to a specified technique.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Basu Mallick et al. (US 2021/0258108 A1) in view of Thomas et al. (US 2020/0196279 A1).
Regarding claims 8 and 16, Basu Mallick teaches the method and UE of claims 1 and 9, but fails to explicitly disclose wherein, when the specific condition is satisfied, the UE performs the V2X communication according to a mode selected from among the first mode and the second mode in a shared resource pool, and the shared resource pool is a first resource pool configured for the first mode, a second resource pool configured for the second mode, or a separately configured resource pool (paragraph 216: It is 
	Basu Mallick fails to explicitly disclose shared resource pools.
	However, Thomas teaches shared resource pools (paragraph 115: resource pool sharing). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Basu Mallick’s method by incorporating the teachings of Thomas, for the purpose of sharing resources and improving system performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RHONDA L MURPHY/Primary Examiner, Art Unit 2462